DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: an embodiment of a wireless communication apparatus shown in Figs. 1-10, in which each terminal makes a determination for electric power distribution.  (refer to paragraphs [0050] and [0056]-[0113] of Applicant’s published application).
Species II: a second embodiment of a wireless communication apparatus shown in Figs. 11-17, in which the control station makes a determination for electric power distribution.  (refer to paragraphs [0051] and [0114]-[0144] of Applicant’s published application).
Species III: a third embodiment of a wireless communication apparatus shown in Figs. 18-22, in which priority is given to the terminal with shorter time to perform next transmission.  (refer to paragraphs [0052] and [0145]-[0172] of Applicant’s published application).
Species IV: a fourth embodiment of a wireless communication apparatus shown in Figs. 23-26, in which priority is given to the terminal representing a group.  (refer to paragraphs [0053] and [0173]-[0189] of Applicant’s published application).
Species V: a fifth embodiment of a wireless communication apparatus shown in Fig. 27, in which a material used for power generation is distributed.  (refer to paragraphs [0054] and [0190]-[0195] of Applicant’s published application).
Species VI: a sixth embodiment of a wireless communication apparatus shown in Figs. 28-30, in which the power generation section is shared in the entire wireless 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Species I-IV for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 
/BRIAN K BAXTER/Examiner, Art Unit 2836 
31 July 2021
/DANIEL KESSIE/Primary Examiner, Art Unit 2836